Broyles, C. J.
Tie accused was convicted of knowingly possessing apparatus for the manufacturing of whisky and of knowingly permitting such apparatus to be located on premises of which he was in possession. The evidence, while circumstantial, clearly connected him with the offenses charged and was sufficient to exclude every reasonable hypothesis save that of his guilt. The alleged newly discovered evidence is impeaching in its character and is not such evidence as would likely *323cause a different verdict upon another trial. The court did not err in refusing to grant a new trial.
Decided April 15, 1930.
C. F. Presley, L. 8. Bellinger, for plaintiff in error.
John A. Boykin, solicitor-general, J. W. LeCraw, John II. Hudson, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.